DETAILED ACTION
This action is responsive to communication filed on 03/21/2022. The current pending claims are 1 – 16. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6 and 8 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,594,831 (hereinafter Brewer) in view of US Patent Application Publication 2008/0256696 (hereinafter Walsmley).
Regarding claim 1, Brewer shows a toilet system (fig. 1) comprising a toilet seat (14) that is configured for a user to sit on or squat over for depositing of human waste (there is nothing to preclude a user from squatting over the seat if so desired); and includes a toilet seat body ( generally at 14) with a toilet seat opening (28) for receipt of the human waste and one or more seat attachment portions (34) configured to attach the toilet seat to various components of the toilet seat system (at least the lid (15), the elevator (16), the bowl (10); col. 3, ln. 62 – 71); a riser (16) that is configured to support and elevate the toilet seat to a selected or prescribed height (col. 2, ln. 70 – 74), and includes a riser body (17) with a riser opening defined therein for receipt of the human waste (col. 3, ln. 3 – 5), and a first riser attachment portion (generally at 40) and a second riser attachment portion (generally at 18), the first riser attachment portion being connectable to the one or more seat attachment portions of the toilet seat (fig. 2; col. 3, ln. 44 – 62); a base (10) including a base body (generally at 10) that has a base opening (12) for receipt of human waste and a base attachment portion (generally at 25) that is connectable to the second riser attachment portion of the riser (fig. 3) and/or the one or more seat attachment portions of the toilet seat (fig. 7); and wherein the toilet seat (14) is configured for selective engagement with each of the riser and the base by connecting the one or more seat attachment portions (34) to a selected one of the first riser attachment portion (40) (fig. 3) and the base attachment portion (25) (fig. 7). Brewer fails to show a plurality of removable, interchangeable inserts configured to be at least partially received within the riser opening and/or the base opening, to allow for reconfiguration of the toilet system for performance of various functions or operations. Attention is turned to Walsmley which shows a toilet system having a plurality of inserts (1, 2) that are removable and interchangeable configured to be received through a riser and/or base opening to allow for reconfiguration of the toilet system for performance of various functions or operations (collecting urine and/or stool from a user is a function or operation, and the toilet system has been ‘reconfigured’ since the interior of the base shape has been altered by the inserts; see par. 36). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a plurality of removable, interchangeable inserts configured to be at least partially received within the riser opening and/or the base opening, to allow for reconfiguration of the toilet system for performance of various functions or operations so that a user may collect urine or stool samples if needed as evidenced by the teachings of Walsmley mentioned above.
Regarding claim 2, Brewer shows the toilet seat body includes an upper surface (27) that is generally curved or contoured to correspond to features of a user (col. 3, ln. 15 – 17).
Regarding claim 3, Brewer shows the toilet seat body includes a handle (31a, 31b) to facilitate movement of the toilet seat body.
Regarding claim 4, Brewer shows the riser body includes a ‘flush opening’ in communication with the riser opening (the riser opening is the top opening formed adjacent seat side and the flush opening is the bottom opening formed adjacent the bowl rim) which is connected to a flush tank for flushing of waste from the toilet system.
Regarding claim 5, Walsmley shows the plurality of inserts includes a waste separation insert (200), a pour flush insert (14), and a sewage connection insert (10) (the insert (10) is considered a sewage connection insert since it allows for urine to pass through and connect to the drainage line of the toilet bowl).
Regarding claim 6, Walsmley shows the waste separation unit (200) includes an insert body (200) having a first area with a plurality of holes (slots) that are sized, dimensioned, or configured to allow for the passage of liquid waste and substantially block the passage of solid waste, and a second area (230) with a hole (232) that is sized to allow for the passage of solid waste (the hole 232 is sized such that solid waste is capable of falling through if so desired).
Regarding 8, Walsmley shows a pour flush insert (14) with an insert body (24) having a chamber for receiving human waste and a passage (26) in communication with the chamber that allows for waste to be evacuated from the chamber when a user pours a prescribed amount of liquid therein.
Regarding claim 9, the passage (26) includes an arched or curved portion (note shape of passage in fig. 2) that allows for at least temporary retention of liquid in the chamber of passage.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer and Walsmley as applied to claims 1 – 6, 8 – 9 above, and further in view of US Patent 6,212,698 (hereinafter Stingley et al.).
Regarding claim 10, the combination of Brewer and Walsmley fails to show each of the plurality of inserts comprises a flange configured for being engaged between the toilet seat and the riser and between the toilet seat and the base. Attention is turned to Stingley et al. which shows a toilet insert (100) having a flange (110) configured for being engaged between the toilet seat and the riser and between the toilet seat and the base (fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include an insert having a flange configured for being engaged between the toilet seat and the riser and between the toilet seat and the base to provide an easy and secure installation for the insert as evidenced by the teachings of Stingley et al.
Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 12, a method including the steps of selecting an insert of a plurality of removable, interchangeable inserts and positioning the insert at least partially within a riser opening in the riser, and a toilet seat being configured for selective engagement with each of the riser and the base by connecting the one or more seat attachment portions to a selected one of the second riser attachment portion and the base attachment portion was neither found alone nor rendered obvious by the most relevant prior art of record. While a plurality of inserts are known per se, see for example Walsmley above, and a toilet seat that is configureable to attach to either a base or riser is also known per se, see for example Brewer, the combination of a method that requires a step of positioning an insert at least partially within a riser opening and a toilet seat seat being configured for attachment to either the base or the riser was not found to be obvious in light of the most relevant prior art mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754